PER CURIAM:
Kenneth Earl Logan, Jr., appeals the district court’s order denying Logan’s motion for production and disclosure of grand jury transcripts. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Logan, Nos. CR-99-141; CA-02-197-2 (E.D. Va. filed Mar. 25, 2004; entered Mar. 26, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED